Douglas J. Nash
Partner

                                                         May 4, 2021

VIA CM/ECF

Hon. Christian F. Hummel
United States District Court
Northern District of New York
445 Broadway, Room 441
Albany, New York 12207


       Re:     Novartis Pharma AG et al. v Regeneron Pharmaceuticals, Inc.
               Case No. 1:20-cv-00690-TJM-CFH

Dear Judge Hummel:

        Along with Weil, Gotshal & Manges LLP, we represent the defendant, Regeneron
Pharmaceuticals, Inc. (“Regeneron”), in the above-referenced case. Regeneron respectfully
submits the following brief response to the correspondence filed earlier today by the plaintiffs,
Novartis Pharma AG, Novartis Pharmaceuticals Corporation, and Novartis Technology LLC
(collectively, “Novartis”) [Dkt. 39].

        For the reasons set forth in Regeneron’s prior correspondence to the Court dated April 16,
2021 [Dkt. 37], Regeneron respectfully requests that the Court either continue the stay currently
in effect, or issue a new stay, pending the outcome of Regeneron’s Inter Partes Review petition in
the Patent Trial and Appeal Board of the U.S. Patent & Trademark Office, as it is highly likely to
moot Novartis’s infringement claim at issue here. Alternatively, pursuant to Local Rule 7.1(a)(2),
Regeneron respectfully requests a court conference to discuss a continued stay, or a briefing and
hearing schedule on a motion by Regeneron seeking that relief.

        If, however, the Court is inclined to permit this case to move forward during the pendency
of a motion for a continued stay, Regeneron requests that the Court should instruct the parties to
address all that needs to be done in this case in the Civil Case Management Plan and Patent
Schedule submitted in advance of a Rule 16 conference. In doing so, the Court should require the
parties to address their respective positions as to what would happen to the schedule in this case in
the event that the SDNY Case were transferred to this Court, or if one or more of the claims in the
SDNY Case are determined by that court to be compulsory counterclaims here.




                   125 East Jefferson Street – Syracuse, New York 13202 barclaydamon.com
                     dnash@barclaydamon.com Direct: 315.425.2828 Fax: 315.703.7364
                                        Also Admitted In: Massachusetts
Hon. Christian F. Hummel
May 4, 2021
Page 2

         Thank you for the Court’s time and attention to this matter.

                                                            Respectfully submitted,



                                                            Douglas J. Nash

cc: Counsel of Record (via CM/ECF)




22604779.2
